Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 3, 2020                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

  159072 & (36)                                                                                           David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 159072
                                                                    COA: 344196
                                                                    Wayne CC: 14-006130-FC
  FREDRICK KYLE YOUNG,
             Defendant-Appellant.
  _________________________________________/

         By order of December 23, 2019, the prosecuting attorney was directed to answer
  the application for leave to appeal the December 7, 2018 order of the Court of Appeals.
  On order of the Court, the answer having been received, the application for leave to
  appeal is again considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court. For purposes of MCR
  6.502(G)(1), the Court notes that, although the defendant’s motion has been styled as a
  motion for relief from judgment by the courts below, it should not be regarded as a
  motion for relief from judgment in any future case. The defendant actually filed a motion
  for a new trial under MCR 6.431, which was properly denied by the trial court for lack of
  merit. It was also untimely. MCR 6.431(A). The application for leave to appeal to the
  Court of Appeals was properly denied, but due to the lack of merit in the grounds
  presented, not under the rules of MCR 6.501, et seq. The order of the Court of Appeals is
  VACATED to the extent that it is inconsistent with this order. The motion for
  peremptory reversal is DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 3, 2020
         b0224
                                                                               Clerk